Name: 92/177/EEC: Commission Decision of 16 March 1992 accepting an undertaking given by a Japanese producer in connection with the anti-dumping proceeding concerning imports of certain thermal paper originating in Japan, and terminating the investigation with regard to the producer in question
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-03-26

 Avis juridique important|31992D017792/177/EEC: Commission Decision of 16 March 1992 accepting an undertaking given by a Japanese producer in connection with the anti-dumping proceeding concerning imports of certain thermal paper originating in Japan, and terminating the investigation with regard to the producer in question Official Journal L 081 , 26/03/1992 P. 0022 - 0023COMMISSION DECISION of 16 March 1992 accepting an undertaking given by a Japanese producer in connection with the anti-dumping proceeding concerning imports of certain thermal paper originating in Japan, and terminating the investigation with regard to the producer in question (92/177/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for by Regulation (EEC) No 2423/88, Whereas: A. Provisional measures (1) The Commission, by Regulation (EEC) No 2805/91 (2), imposed a provisional anti-dumping duty on imports into the Community of certain thermal paper (hereinafter referred to as 'telefax paper') originating in Japan, and falling within CN codes ex 3703 90 90 and ex 4810 11 90. The Council, by Regulation (EEC) No 103/92 (3), extended this duty for a period not exceeding two months. B. Imposition of a definitive duty (2) Following the imposition of the provisional anti-dumping duty, the interested parties who so requested were granted an opportunity to be heard by the Commission. They also made written submissions making known their views on the findings. (3) The Commission pursued its investigation into the dumping and resultant injury. On the basis of its conclusions, the Commission has proposed to the Council to adopt a Regulation imposing a definitive anti-dumping duty on imports of telefax paper originating in Japan, and definitively collecting the provisional anti-dumping duty imposed on these imports. C. Undertaking (4) After all producers concerned were notified of the results of the investigation, Tomoegawa Paper Co. Ltd offered an undertaking in accordance with Article 10 of Regulation (EEC) No 2423/88. (5) The effect of this undertaking would be to increase export prices by an amount that would be sufficient to eliminate the dumping established. The Commission believes that, administratively, it will be possible to verify that this undertaking is being respected. In view of this, the Commission considers that the undertaking offered is acceptable and that the investigation concerning the company in question may be closed without imposition of an anti-dumping duty. (6) Should this undertaking not be complied with or be withdrawn by the producer concerned, the Commission could, in accordance with Article 10 (6) of Regulation (EEC) No 2423/88, immediately impose a provisional duty on the basis of the results and conclusions of the investigation set out in Council Regulation (EEC) No 729/92 (4). Subsequently, a definitive duty could also be imposed by the Council on the basis of information gathered in this investigation. (7) When the Advisory Committee was consulted on the acceptance of the undertaking offered, no objections were raised, HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by Tomoegawa Paper Co., Ltd in connection with the anti-dumping proceeding concerning imports of telefax paper originating in Japan, is hereby accepted. This acceptance shall take effect on the day of entry into force of the definitive duty. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated in respect of Tomoegawa Paper Co., Ltd.Done at Brussels, 16 March 1992.For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1.(2) OJ No L 270, 26. 9. 1991, p. 15.(3) OJ No L 11, 17. 1. 1992, p. 33.(4) See page 1 of this Official Journal.